Citation Nr: 0015854	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain and degenerative arthritis of the 
lumbar spine.

2.  Entitlement to a compensable evaluation for residuals of 
fractures of the ninth and tenth ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has palpable muscle spasm in his lumbar back 
and degenerative arthritis, but he can forward flex to 60 
degrees, his whole spine does not list to the opposite side, 
and he does not have severe recurrent attacks of 
intervertebral disc syndrome or marked limitation of forward 
bending.

3.  Although the veteran has pain in his lower ribs, none of 
his ribs have been removed and he has not had resection of 
two or more of his ribs without regeneration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain and degenerative arthritis of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, and 5295 (1999).

2.  The criteria for a compensable evaluation for residuals 
of fractures of the ninth and tenth ribs have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5297 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his lower back has 
degenerative arthritis and he has difficulty ambulating, 
although he said that fortunately he now has a sedentary job 
that does not require much movement.  The veteran indicated 
at his April 1999 RO hearing that in the past, he operated a 
mechanic shop.  When his employees were absent, he could not 
fill in for them because of his back, and eventually he quit 
the automotive industry at a financial loss to himself and 
his wife.  As an initial matter, the Board finds that the 
veteran has presented a claim that is plausible and capable 
of substantiation; his claim is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is also 
satisfied that the RO has obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
the appeal.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


Chronic lumbosacral strain and degenerative arthritis of the 
lumbar spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO service connected the veteran's lumbosacral strain in 
April 1975 and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5295.  Since that time, the veteran's 
evaluation for lumbosacral strain with degenerative changes 
has been increased to 20 percent.  Under DC 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

The Board will also consider the criteria of DC 5010 because 
the relevant medical evidence shows that the veteran has 
arthritis of the low back and degenerative changes.  Under DC 
5010, arthritis, due to trauma and substantiated by X-ray 
findings, should be rated as degenerative arthritis.  Under 
DC 5003, degenerative arthritis (hypertrophic or osteo-
arthritis) established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC's for 
the specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation, the highest allowable under 
the schedular standards, is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Note (1):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with the ratings 
based on limitation of motion.  Note (2):  The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be utilized in rating conditions listed under DC's 5013 to 
5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.

The Board will further consider an evaluation under DC 5292 
for limitation of motion of the lumbar spine.  Under DC 5292, 
slight limitation of motion of the lumbar spine is assigned a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating and severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292.

Although there has been no diagnosis of intervertebral disc 
syndrome, the provisions of DC 5293 will be addressed because 
there is some evidence of disc narrowing in the veteran's 
lumbar spine.  The criteria for DC 5293 provide that a 20 
percent evaluation be assigned for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Medical treatment records from February 1998 to April 1998 do 
not directly address the veteran's low back symptoms.  
Rather, they concern the veteran's coronary bypass surgery 
and his mitral valve replacement.  A chest X-ray taken in 
February 1998 showed mild degenerative changes in the 
veteran's thoracic spine.  Another X-ray of April 1998 showed 
that the veteran's cervical spine had minimal degenerative 
changes but was otherwise normal.  The veteran's lumbar spine 
was not addressed in any significant way by the treatment 
records in connection with his heart condition.

The first medical evidence directly addressing the veteran's 
lumbar back since April 1975 is a VA examination report of 
August 1998.  According to the examiner, the veteran had 
treated himself with Tylenol and aspirin.  The veteran 
indicated that he had been able to control his symptoms until 
March 1998 with the use of those over-the-counter 
medications.  At that point, however, he had a coronary 
artery bypass graft surgical procedure, and he was forced to 
discontinue the Tylenol and aspirin because of 
anticoagulation.  The veteran did not wear a back brace at 
that time, although he was given orthopedic shoes that 
somewhat alleviated the pain.  Physical examination of the 
low back showed that the veteran did not have scoliosis.  
However, he had tenderness over the mid-lumbar spine and 
palpable muscle spasm.  The veteran's back flexed to 60 
degrees, extended to 15 degrees, and bent laterally to 15 
degrees.  Neurological examination of the lower extremities 
showed that heel and toe gait were intact.  However, his gait 
did produce pain in the low back.  Straight leg raising was 
negative.  The deep tendon reflexes were 2+ overall and 
peripheral pulses and sensation were intact.  The examiner 
stated that X-rays taken in August 1998 showed that the 
veteran had degenerative changes, primarily in the L5-S1 
interspace.  The examination report further reflects that in 
the examiner's opinion, the veteran's back condition had not 
significantly changed to warrant a higher evaluation.  The 
Board notes that the RO nevertheless increased the veteran's 
evaluation to 20 percent in December 1998 based on the 
examiner's report of paravertebral muscle spasm.

Further X-rays of the veteran's back in April 1999 suggested 
some osteopenia.  Specifically, the veteran had marginal 
osteophytosis at several lumbar levels consistent with 
spondylosis deformans.  In addition, the veteran had some 
minimal intervertebral disc space narrowing at L4-L5, which 
suggested some degenerative disc disease at that level.  The 
veteran further had some degenerative facet changes involving 
the L5-L1 level, and some sclerotic changes suggesting 
perhaps pars defects bilaterally.  However, the examiner did 
not note any significant spondylolisthesis.  

At his RO hearing in April 1999, the veteran's representative 
stated that the Office of General (GC) had issued an opinion 
allowing for a separate evaluation for arthritis of the back.  
The veteran reported that he had operated a mechanic shop 
after his service, and although he usually did not have to 
work in the shop in a physical manner, sometimes when his 
workers would be absent, he was unable to fill in for them 
because of his back condition.  The veteran had changed to a 
new job, which was sedentary, because of financial 
difficulties.  He further stated that his doctors had given 
him Darvocet for his back symptoms, which included pain and 
limitation of motion.

The Board has reviewed this evidence and concluded that a 
rating in excess of 20 percent for lumbosacral strain is not 
warranted because of the reasons set forth below.  Under DC 
5292, a higher rating is not warranted because the veteran's 
whole spine does not list to the opposite side.  The veteran 
does not have positive Goldthwaite's sign or marked 
limitation of forward bending in a standing position.  
Rather, the veteran could flex to 60 degrees as of his August 
1998 VA examination.  The veteran could also laterally bend 
to 15 degrees at that time, and there is no clinical evidence 
that he has loss of lateral motion with osteo-arthritic 
changes or narrowing of his joint space.  The X-ray report of 
April 1999 showed that there was some minimal intervertebral 
disc space narrowing at L4-L5, but it did not show 
irregularity of joint space and there is no evidence that the 
veteran's low back has abnormal mobility on forced motion.  
Moreover, the 20 percent evaluation accounts for the 
veteran's paravertebral muscle spasm.  As such, the Board 
concludes that an increased rating is not warranted by the 
clinical evidence of record under DC 5295.

The veteran can only receive a higher evaluation for his low 
back under DC 5292 if the clinical evidence indicates that he 
has severe limitation of motion of the lumbar spine.  
However, the evidence shows that as of August 1998, he could 
flex to 60 degrees, extend to 15 degrees, and bend laterally 
to 15 degrees.  Even considering the Court's holding in 
DeLuca, the clinical evidence does not reflect additional 
limitation of motion as the result of pain despite the 
veteran's pain symptoms in his low back, and there is no 
evidence of excess fatigability under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The veteran has stated that he 
was unable to rebuild transmissions and do other manual labor 
in connection with the mechanic shop, but the August 1998 
findings do not support a showing of severe limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.  
Thus, the Board finds that a higher evaluation is not 
warranted under this provision.

The Board notes that the veteran has never been diagnosed 
with intervertebral disc syndrome.  Nevertheless, as noted 
above, the veteran had some intervertebral disc space 
narrowing at L4-L5.  However, the record contains no evidence 
of recurrent attacks; rather, the veteran has reported 
constant symptoms of pain.  In any event, an evaluation in 
excess of 20 percent is warranted only for severe 
intervertebral disc syndrome with recurrent attacks, and no 
clinical evidence shows that he either has intervertebral 
disc syndrome or severe symptoms with recurrent attacks.

The Board must also address the representative's assertion 
that a separate evaluation is assignable in accordance with 
GC opinion.  See VAOPGCPREC 23-97 (July 1, 1997) (23-97).  
However, this opinion applies only to disabilities of the 
knee, and it does not apply in the current situation.  Thus, 
the Board may not apply a separate evaluation for the 
degenerative changes under GC opinion.  DC's 5003 and 5010 
further do not provide a basis for a higher rating because 
the veteran is already receiving a compensable evaluation for 
his low back disability.  The clinical evidence reflects loss 
of motion, but DC 5003 does not provide for an evaluation in 
excess of 20 percent.


Residuals of fracture to the ninth and tenth ribs

Service connection was established in April 1975 for 
residuals of fracture to the ninth and tenth ribs, and the RO 
assigned a noncompensable evaluation under DC 5297 (1999).  
Under that code, a 10 percent evaluation is warranted for 
removal of one rib or resection or two or more ribs without 
regeneration.  A 20 percent evaluation is warranted for 
removal of two ribs, a 30 percent evaluation is warranted for 
removal of three or four ribs, and a 40 percent evaluation is 
warranted for removal of five or six ribs.  The code provides 
a 50 percent evaluation for removal of more than six ribs.  
Note (1) indicates that the rating for rib resection or 
removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, note (2) indicates that rib resection will 
be considered as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.  38 C.F.R. § 4.71a, DC 
5297.  This code is the only diagnostic code regarding the 
rating of ribs; thus, it is the proper code under which to 
evaluate the veteran's residuals of fracture of the ribs.

During the veteran's April 1999 RO hearing, he testified that 
he still has pain in his ribs and that his ribs are stiff.  
The veteran apparently believes that he may have some nerve 
damage as the result of his fractured ribs.  As stated in the 
section above, he has submitted medical records dated between 
February 1998 and April 1998 concerning his coronary bypass 
surgery and mitral valve replacement.  Although these records 
contain many X-rays of the veteran's chest, none of them show 
that the veteran is missing any ribs.  In fact, none of the 
evidence of record reflects that any of the veteran's ribs 
have ever been removed or that he has had resection of two or 
more ribs without regeneration.  The veteran did not testify 
as such during his hearing; he merely testified that he was 
experiencing pain in his rib and chest area.  The veteran has 
presented no clinical evidence associating that pain with the 
residuals of fractures to his ribs, rather than to his heart 
condition, and DC 5297 does not account for pain, even in the 
event that pain is causally linked to the service-connected 
disability.  In light of all of these facts, the claim of 
entitlement to a compensable evaluation for residuals of 
fractures to his ninth and tenth ribs must be denied.  The 
Board has considered application of the benefit-of-the-doubt 
rule, but because the preponderance of the evidence is 
against the claim, that rule does not apply.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain and degenerative arthritis of the 
lumbar spine is denied.

Entitlement to a compensable evaluation for residuals of 
fractures of the ninth and tenth ribs is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

